Citation Nr: 0023189	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
right foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision from the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In his November 1996 Notice of Disagreement the veteran 
contended that he had been suffering from headaches and 
asthma since his service in Vietnam.  The Board finds this 
statement sufficient to constitute an informal claim for 
service connection of headaches and asthma.  As these issues 
have been neither procedurally developed nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The claim of service connection for PTSD is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The claim of entitlement to service connection for 
residuals of a right foot injury is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
residuals of a right foot injury is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

PTSD

Service records indicate that the veteran served in the 
Republic of Vietnam from September 30, 1969 to September 1, 
1970.  The veteran's DD Form 215 indicates that the veteran 
received the National Defense Service Medal (NDSM), the 
Vietnam Service Medal with four bronze stars, the Republic of 
Vietnam Meritorious Unit Citation (Gallantry Cross color), 
the Republic of Vietnam Meritorious Unit Citation (Civil 
Actions color, 1st Class), and the Republic of Vietnam 
Campaign Medal.  

During his service in Vietnam (from September 1969 to 
September 1970), service records indicate that the veteran 
served as an electrician and "S-4 Maint" with "HqCo, HqBn 
(Rein), 1st MarDiv (Rein), FMF" from September 1969 to 
October 1969.  

From October 1969 to September 1970 the veteran's primary 
duty was mostly as "S-4 Maint" and an electrician in the 
"ServCo, HqBn (Rein), 1st MarDiv (Rein), FMF."  

Service medical records do not document references to any 
psychiatric diagnoses or treatment.  

Service records note multiple violations by the veteran.  In 
July 1969 the veteran was cited for failing, without 
authority to be at his appointed place of duty.  

It was found that the veteran had been disrespectful in 
language toward a Corporal, telling him to, in effect, "get 
fucked" in December 1969.  

It was found that in February 1970 the veteran had failed to 
go at the time prescribed to his appointed place of duty.  

On May 20, 1970 the veteran was cited for a violation.  It 
was noted that he had been a sentinel on Post #3 on Alpha 
Line Defensive Perimeter when he was found sleeping "upon 
his post."  The sentence adjudged was reduced pay for one 
month and to be "restricted to the limits of Service 
Company, Headquarters Battalion (Rein)," except for 
"messing, billeting worshipping and working areas" for 45 
days.  

It was found that in June 1970 the veteran, having knowledge 
of a lawful order issued by a Sergeant to go out on the 
"LP," failed to obey that same order.  

It was found that the veteran, at "Alpha Line" in June 1970 
was derelict in the performance of his duties in that he 
willfully failed to get up for his guard watch.  It was found 
that on the following day he failed to go at the prescribed 
time to his appointed place of duty.  A few days later in 
June 1971, he again failed to go to his appointed place of 
duty.  

In July 1970 the veteran was formally charged with the 
following offenses:  failed to report to the appointed place 
of duty at the prescribed time on or about July 18 1970; 
failed to report at the time prescribed to his appointed 
place of duty on or about July 21, 1970; disobeyed the order 
of a superior on or about July 18, 1970; and on or about July 
19, 1970, wrongfully and willfully discharged an M16 A1 rifle 
in the cantonment under circumstances such as to endanger 
human life.  

In a medical record dated from August 1970 it was noted that 
the veteran had been placed in the brig because he was 
believed to be involved in a "fragging" on July 23, and 
because he allowed another man to use an M16 inappropriately.  
It was noted that he denied both charges.  It was further 
noted that the veteran was very evasive, vague, and 
manipulative and that he had given a vague story of falling 
asleep because "all thought vanished."

In August 1970 the veteran was given an undesirable discharge 
from the military.  However, the veteran's character of 
discharge was subsequently upgraded to 'under honorable 
conditions."  

Medical records from the Amarillo VA Medical Center (VAMC) 
show treatment from September 1990 to March 1996.  Progress 
notes through October 1995 primarily document treatment of 
alcohol dependence and depression.  

In a progress note dated from November 1995 it was indicated 
that the veteran had begun treatment for PTSD.  

In a progress note from December 1995 it was confirmed that 
the veteran had entered treatment for PTSD.  The assessment 
was PTSD with a history of "ETOH."  A subsequent December 
1995 progress note indicated that he was free of alcohol.  

The veteran was admitted to the VAMC in Waco on a voluntary 
basis into the PTSD unit from January 1996 to April 1996.  A 
history of multiple traumatic experiences was documented.  It 
was reported that his best friend was killed and that he saw 
many soldiers getting killed.  Since returning he reported 
sleep disturbance, nightmares, depression, panic attacks, 
guilt, and outbursts of anger.  He also reported episodes of 
isolation, intrusive thoughts, and occasional flashbacks.  
The final diagnosis was, in pertinent part, PTSD.  

In February 1996 the veteran submitted a claim for 
entitlement to service connection of PTSD.  

In March 1996 the RO sent a notice to the veteran asking that 
he provide a detailed description of specific traumatic 
event(s), including dates, places, and unit assignment(s).  

In March 1996 the veteran submitted a stressor letter.  He 
reported a friend of his killed or wounded in action in 
February 1969; however, the veteran was not in Vietnam at 
this time, and he made no reference to this as being a 
traumatic event leading to PTSD in the letter that followed.  

The veteran listed a variety of stressors in his letter.  He 
reported coming under fire in May or June while on Hill 327 
that knocked him out of an observation tower causing him to 
injure his back.  He also reported that two men were wounded 
during this incident.  He reported coming under small arms 
fire while in the S-4 maintenance area in June.  He reported 
shooting two people he thought were the enemy, but in fact 
turned out to be children.  He reported coming under rocket 
attacks around the same time.  

He reported that a rumor had been going around that he wanted 
to marry a Vietnamese girl, and that, because of this, the 
"Captain" wanted him dead.  He indicated that he was sent 
into a valley of Hill 327 with three others for an "LP."  
He stated that he was awakened by the sound of incoming 
mortars and found himself alone.  He indicated that he was 
disciplined for the events surrounding this incident.  

The veteran stated that shortly thereafter he was singled out 
to repair communication lines during a rocket attack.  

After this incident, he reported being on watch on Hill 327.  
He stated that he went to sleep after waking up his partner 
for his watch.  He indicated that he was unjustifiably 
charged with falling asleep at his post, when in fact it was 
his partner who had fallen asleep.  

He reported that he was hitching a ride in July when he saw 
two men rape and kill a Vietnamese woman.  

The veteran reported being cited with a number of unfounded 
Article 15's.  In this regard, he reported that someone threw 
a hand grenade in a rice paddy and that it exploded.  He 
reported being surrounded by Military Police (MP) and taken 
into custody.  He contended that he was placed in the brig 
for an incident he had nothing to do with.  

The veteran reported that a rocket attack occurred while he 
was in the brig and that he feared for his life.  

In April 1996 a VA PTSD examination was conducted.  The 
veteran reported nightmares, intrusive thoughts, isolative 
behavior, and depression.  He stated that he had not used 
alcohol for about ten years.  

On examination, affect was constricted and the mood seemed 
chronically depressed.  The veteran admitted to attempting 
suicide on at least two occasions.  It was noted that he was 
of high average intelligence and had done some reading about 
PTSD.  It was further noted that he described his emotional 
problems in very clinical terms.  No definite psychiatric 
diagnosis was made.  

In June 1996 the RO sent a request to the Commandant of the 
Marine Corps requesting verification of the veteran's 
reported stressors.  

In August 1996 the Marine Corps responded that a search of 
the unit diaries of Service Company, HQ Battalion dated from 
April to June 1970 had failed to show any evidence of 
casualties.  It went on to find that anecdotal incidents are 
not researchable without knowing the specific dates of each 
attack and the names of casualties, if any casualties were 
involved.  

In September 1996 the RO denied the veteran's claim of 
service connection for PTSD.  

In his Notice of Disagreement (NOD), the veteran stated that 
he was placed in the brig for the purpose of getting him away 
from a Vietnamese girl he had intended to marry.  He stated 
that this woman was pregnant with his child.  

While in the brig, the veteran stated that he suffered from 
gross pain and humiliation from the guards.  He stated that 
these guards beat him with billy clubs and that this 
experience was psychologically crippling.  

He reported being taken in shackles and flown back to the 
"MCRD" in San Diego to await discharge.  He reported that 
he tried to commit suicide while at the "MCRD" and later 
woke up in Balboa Naval Hospital.  He stated that he was 
"smuggled" out of the hospital a few days later by a lady 
friend.  He again stated that he killed two children while in 
Vietnam after coming under fire.  He stated that he was on 
Hill 327 and that he was in an observation tower operating a 
Mills Board.  He stated that he came under fire while in the 
tower and that he was knocked out of the tower and injured 
his back.  

In February 1997 the veteran was admitted to the Big Spring 
VAMC in an agitated state, paranoia, complaining of 
nightmares, threatening violence, and reporting lack of 
sleep.  It was noted that he had recently been involved in 
some marital discord, including possible separation.  It was 
also noted that he had stopped taking his medication.  The 
veteran was treated and rapidly recovered.  The pertinent 
discharge diagnoses were bipolar disorder, hypomanic reaction 
and PTSD by history.  

In June 1997 a local hearing was conducted.  During the 
hearing the veteran testified that he was involved in combat, 
including several fire fights and on Hill 327.  Transcript, 
p. 4.  He reported coming under incoming rocket and mortar 
fire on several occasions.  Tr., pp. 4-5.  He denied ever 
seeing anyone get killed while involved in such fire fights; 
however, he did report seeing two individuals get injured 
while they were coming under artillery fire.  Tr., p. 5.  He 
again reported hearing machine gun fire and shooting two 
people he thought were the enemy, but turned out to be 
children.  Id.  

The veteran testified to witnessing the rape and murder of a 
Vietnamese woman.  Tr., p. 6.  

The veteran again testified to being imprisoned while in 
Vietnam, but that no specific charges had ever been brought 
against him.  Tr., pp. 6-7.  He also testified that he was 
occasionally beaten by guards while he was imprisoned.  Tr., 
p. 7.  

In a letter dated from June 1997, Dr. QVN of the Amarillo 
VAMC wrote that the veteran had been treated at the VAMC 
since 1986.  He opined that the veteran had severe PTSD and 
that his experiences in Vietnam contributed to his current 
symptoms of PTSD.  

In September 1997, a VA PTSD examination was conducted.  The 
examination was conducted by Dr. QVN.  The veteran reported 
that he worked in a maintenance unit while in Vietnam and 
that his duties included the maintenance and repair of 
generators, perimeter electric lines, and communication 
lines.  He reported that he was imprisoned for an allegation 
of attempted murder of his superior but he denied that 
allegation.  He again reported killing two children after 
coming under small arms fire, and that he saw two soldiers 
rape and cut the throat of a Vietnamese woman.  

Symptoms reported on examination included flashbacks, 
nightmares, intrusive thoughts, and poor sleep.  The examiner 
concluded that the veteran had experienced traumatic events 
in Vietnam and that he had a bipolar disorder and chronic, 
severe PTSD.  

Amarillo VAMC records dated from December 1995 to March 1998 
show continued treatment of PTSD and bipolar disorder.  

In June 1998 a VA PTSD examination was conducted.  The 
veteran again reported that his stressors included killing 
two children while in Vietnam and witnessing the rape and 
murder of a Vietnamese woman.  He also reported that he was 
traumatized by his unjustified imprisonment for attempted 
murder and possession of drugs.  The veteran was diagnosed 
with PTSD.  

Residuals of a Right Foot Injury

Service medical records reveal that the veteran was seen for 
painful pes planus bilaterally in October 1968.  In November 
1968 he was seen for complaints of right heel pain.  
Examination revealed a heel contusion.  Follow-up notes 
document treatment and improvement of the heel contusion.  

In December 1968 the veteran was seen for pain in the 
metatarsal heads bilaterally.  In June 1969 he was seen for a 
blister on his right little toe.  

In July 1969 the veteran was seen in the sick bay after 
dropping a can on the dorsal side of his right foot.  X-rays 
were noted as revealing no evidence of a fracture.  The 
impression was a contusion of the right foot.  

The lower extremities were described as being normal on 
separation examination in September 1970.  

VA medical records from the Amarillo VAMC document no 
references to a right foot impairment from September 1990 to 
March 1996.  

In February 1996 the veteran submitted a claim for, in 
pertinent part, service connection of a right foot 
disability.  

Private medical records submitted with the claim primarily 
document treatment of a back disability and secondary 
radiation into the legs from 1986 to October 1988.  They do 
not document a diagnosis of a right foot disorder.  

In April 1996 a VA examination of the feet was conducted.  
The veteran reported breaking the right foot bone on the top 
while in the service.  He currently reported pain in his 
right foot.  

Examination revealed mild to moderate hallux valgus 
bilaterally.  X-rays were taken.  The x-ray report noted 
arthritic change involving the proximal articular surface of 
the first metatarsal on the right side.  Also noted was a 
bunion of the great toe of the left foot.  The diagnosis was 
osteoarthritis of the mid-tarsal joints.  

Amarillo VAMC records from December 1995 to March 1998, 
document no reference to the veteran's right foot, aside from 
the April 1996 x-ray report and VA examination.  

In April 1998 a VA foot examination was conducted.  The 
veteran reported pain and some swelling in the right foot.  
He reported injuring the foot in 1970, stating that a 
canister was dropped  on the dorsal side of the right foot.  
He also reported dropping a 155 millimeter Howitzer on his 
foot.  

Examination revealed no gross deformities of the foot, 
although bilateral hallux valgus deformities were noted.  
There was no evidence of flat foot or hammer toes, high arch, 
claw foot, or other deformity.  X-rays of the feet were 
interpreted as revealing only bilateral hallux valgus 
deformities.  

The diagnosis was bilateral hallux valgus deformities.  The 
examiner concluded that there did not appear to be any 
residual or any problems associated with the veteran's 
initial injury.  

In June 1998 the RO received records from the SSA.  These 
records contain private medical records; however, none of 
these records document a diagnosis of a right foot disorder.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

The Court has held that a well grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997);  see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996);  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 
1996).  

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West 13 Vet. App. 9, 17-19 (1999) 
(holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.  


If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor.  
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).
Analysis

PTSD

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has presented lay testimony of in-
service stressors, both combat and non-combat-related 
(including an allegation of personal assault while 
imprisoned); he has a current diagnosis of PTSD; and a VA 
physician has attributed his current PTSD disability to 
Vietnam-related stressors.  Therefore, the claim of service 
connection for PTSD is found to be well-grounded, and is 
further addressed in the remand portion of this decision.  
See Hensley, Patton, supra.  


Right Foot Disability

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a right 
foot disability must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was treated for right foot 
problems in service, in particular, a right foot injury in 
1969.  The record has documented a possible current diagnosis 
of osteoarthritis, although this is not entirely clear, as a 
more recent x-ray report did not find arthritic change.  
Regardless, the veteran has failed to provide medical 
evidence of a nexus between a current right foot disability 
and military service.  There are no documented medical 
opinions or other competent evidence of record linking a 
current right foot disability to service.  In fact, the only 
competent evidence of record is against his claim.  The April 
1998 VA examiner indicated in the assessment that the veteran 
did not have any residual or any problems associated with his 
initial foot injury.  Id.  

In addition, there is no evidence that any chronic disease, 
such as arthritis, was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between a current right foot disability and 
any alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether a 
right foot disability is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between a current right foot disability and service.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for a right foot disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of a right foot 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a right foot 
disability, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
service connection for PTSD, the duty to assist attaches.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board is of the opinion that further development is 
required.  

In this case, the veteran has alleged a variety of combat and 
non-combat-related stressors that he experienced while he was 
in Vietnam.  

With respect to combat-related stressors, the RO sent a 
request to the Marine Corps requesting verification of his 
reported stressors.  The Marine Corps responded that his 
reported stressors were not researchable because he had not 
provided the specific dates of each attack and the names of 
the casualties.  

It appears that a search of diaries of the veteran's unit was 
made for the period from April to June 1970, and that this 
search was conducted for the purpose of finding casualties.  
It does not appear that any other research was conducted 
concerning the veteran's stressors.  This conclusion is based 
on the Commandant's finding that his stressors were not 
researchable.  

The veteran's report of stressors was non-specific in terms 
of the dates of the alleged stressors.  Some only provided 
the approximate month in which they occurred, while others 
provide no date at all.  

However, a careful review of the veteran's service records, 
in concert with his stressor letter does allow for an 
approximate estimate of the dates of many of these stressors.  

Service records show that the veteran was in Vietnam from 
September 1969 to September 1970.  In his letter, the veteran 
stated that he came under fire in May or June while in an 
observation tower on Hill 327, and that he was knocked from 
this tower.  He also has reported seeing two soldiers get 
injured during this incident.  

Since the veteran did not arrive in Vietnam until September 
1969, it can rather easily be deduced that the veteran was 
referring to May or June of 1970.  Therefore, the record 
establishes that the veteran's reported stressor on Hill 327 
involving the observation tower and artillery fire allegedly 
occurred in May or June of 1970.  

The veteran specifically reported coming under small arms 
fire while located at the S-4 maintenance area in June.  He 
reported sending up a flare and seeing two people running 
whom he fired upon, and then saw them go down.  He reported 
finding out the next morning that he had actually shot two 
children.  

As with the previous stressor, the veteran's report that this 
incident occurred in June can deduced to be June 1970 since 
he could not have been in Vietnam in June in any other year 
other than 1970.  Therefore he has provided an approximate 
date (June 1970) and a specific location and description of 
the stressful event.  

The veteran has more generally reported other stressors that 
occurred on Hill 327, including coming under rocket and 
mortar fire.  A careful reading of his statement suggests 
that these events occurred around June or July 1970.  His 
reported witnessing of a rape and murder is indicated in his 
statement to have occurred in July 1970.  

As a minimum, the veteran must indicate the location and 
approximate time of the stressful event(s) in question.  See 
VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), Part III, 
Paragraph 5.14(b)(2)(a).  

The Board is of the opinion that the veteran has already 
provided information with respect to at least two alleged 
combat-related stressors (namely, the observation tower 
incident and his reported killing of two children) that 
should be sufficient for purposes of research by the Marine 
Corps.  

Regardless, the Board notes that the veteran was never 
requested to clarify his stressors or to provide more 
specific dates or other information regarding his stressors 
after the Marine Corps informed the RO that his stressor 
information was not specific enough.  It is unclear as to 
whether the veteran was even notified of this negative 
response.  

The veteran should be given the opportunity to clarify his 
combat-related stressors and provide more specific dates as 
to the time when such stressors occurred.  See M21-1, Part 
III, Paragraph 5.14(b)(6).  

Another stressor reported by the veteran involves his 
imprisonment while in the service.  The veteran has not been 
entirely consistent in his description of what was traumatic 
about his imprisonment.  He initially reported experiencing a 
rocket attack while in prison.  He subsequently reported 
being beaten while in prison, and he has also generally 
reported being traumatized by his imprisonment.  

While service records document the veteran's imprisonment, 
they do not document the instances of assault as contended by 
the veteran.  


The Court has held that VA has undertaken a special 
obligation to assist a claimant who has submitted a well-
grounded claim in producing corroborating evidence of an 
inservice stressor involving personal assault.  Patton v. 
West, 12 Vet. App. 272, 280 (1999).  

In this regard, behavior changes that occurred at the time of 
the incident may indicate the occurrence of an inservice 
stressor.  See M21-1, Part III, para. 5.14(c)(7).  The M21-1 
provisions provide that secondary evidence may need to be 
interpreted by a clinician especially if it involves behavior 
changes.  Evidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician.  See M21-1, 
Part III, para. 5.14(c)(8).  

The Court held that the RO is responsible for assisting the 
claimant in gathering, from sources in addition to in-service 
records, evidence corroborating an in-service stressor, by 
sending a special letter and questionnaire, by carefully 
evaluating that evidence including behavior changes, and by 
furnishing a clinical evaluation of behavior evidence.  
Patton at 281-282.  

It does not appear that the RO performed such assistance, 
including providing the veteran with a special PTSD personal 
assault letter, evaluating the evidence including behavior 
changes, and by furnishing a clinical evaluation of behavior 
evidence.  Id.  

This assistance should be performed.  In addition, on remand 
the RO should request the veteran to clarify and specify the 
nature of the stressor(s) during his imprisonment.  


In light of the above, this case is remanded for the 
following:  



1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressors, 
including his imprisonment.  He should be 
asked to provide, as specifically as 
possible, the dates and locations of 
these alleged stressors and any other 
information pertinent to verification.  

3.  With respect to his claim that he was 
assaulted while in prison, the RO should 
afford the veteran the opportunity to 
submit any alternate available sources 
that may provide credible support to the 
inservice personal assaults to support 
his claim for service connection for 
PTSD, as provided in M21-1, Part III, 
para. 5.14(c).




The veteran should be asked to provide 
any additional information possible 
regarding his imprisonment and reported 
assaults and to identify potential 
alternative sources for supporting 
evidence of such reports.  In particular, 
the veteran should provide as much 
detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  

4.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  

The RO should request military police 
reports for the military installation 
where the incident(s) was reported and 
the records from the social actions 
office at that installation.  

The RO should specifically attempt to 
obtain records from "MCRD" in San Diego 
and Balboa Naval Hospital pertaining to 
his reported suicide attempt (see the 
veteran's November 1996 Notice of 
Disagreement).  

5.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.  

The summary and all associated documents, 
including a copy of this remand, all 
available service records, and any 
written stressor statements should then 
be sent to the Commandant of the Marine 
Corps, Headquarters United States Marine 
Corps in Quantico, Virginia to obtain 
verification of the claimed stressors.  

The Marine Corps should be requested to 
provide any information which might 
corroborate any of the veteran's alleged 
combat experience and stressors.  

6.  Thereafter, if any alleged 
stressor(s) is or are verified, the RO 
should afford the veteran a VA 
psychiatric examination by a specialist 
who has not previously examined or 
treated him.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, any information provided by the 
Marine Corps, and copies of the pertinent 
M21-1 criteria with respect to personal 
assault claims must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
inservice stressor(s) are sufficient to 
produce PTSD.  The examiner should 
utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Again, 
if PTSD is diagnosed, the examiner must 
identify the verified stressor(s), 
combat, and/or non-combat-related, 
supporting the diagnosis.

With respect to his reported personal 
assault while imprisoned, the examiner is 
requested to analyze the service 
personnel records in light of the 
examples listed in M21-1, Part III, para. 
5.14(c)(7).  Specifically, the examiner 
should determine whether there is 
inservice and/or post-service evidence of 
behavior changes at the time of alleged 
stressor incident, which might indicate 
their occurrence.  See M21-1, Part III, 
5.14(c)(7), (8).  

In doing so, the examiner should 
carefully review all of the veteran's 
statements and hearing testimony dating 
back to his original stressor letter 
regarding the events of his imprisonment, 
as well as the secondary evidence and 
evidence of behavior changes shown in the 
service personnel records.  It is 
requested that the examiner interpret the 
behavior changes and evidence pertaining 
thereto and render an opinion whether the 
behavior changes are related to the 
claimed stressors.

Any opinions expressed must be 
accompanied by a complete rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for PTSD.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



